U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39390
                          ________________________

                             UNITED STATES
                                 Appellee
                                      v.
                        Jared D. BAVENDER
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 23 August 2019
                          ________________________

Military Judge: Brian D. Teter.
Approved sentence: Dishonorable discharge, confinement for 3 years,
and reduction to E-1. Sentence adjudged 29 September 2017 by GCM
convened at Buckley Air Force Base, Colorado.
For Appellant: Major Jarett F. Merk, USAF; Brian L. Mizer, Esquire.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Captain Pe-
ter F. Kellett, USAF; Captain Zachary T. West, USAF; Mary Ellen
Payne, Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
Judge POSCH delivered the opinion of the court, in which Senior
Judge J. JOHNSON and Judge KEY joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                          ________________________

POSCH, Judge:
    A general court-martial composed of officer members found Appellant
guilty, contrary to his pleas, of one specification each of receipt and viewing,
on divers occasions, of child pornography, in violation of Article 134, Uniform
                     United States v. Bavender, No. ACM 39390


Code of Military Justice (UCMJ), 10 U.S.C. § 934. 1 Appellant was also found
guilty, consistent with his plea, of one specification of violating a general reg-
ulation by searching for and viewing pornography on a government computer
on divers occasions, in violation of Article 92, UCMJ, 10 U.S.C. § 892. Appel-
lant was sentenced to a dishonorable discharge, confinement for three years,
and reduction to the grade of E-1. The convening authority approved the ad-
judged sentence.
    Appellant asserts eight assignments of error: 2 (1) whether the military
judge erred by denying a motion to suppress evidence; (2) whether the mili-
tary judge erred by admitting evidence of Appellant’s sexual attraction to
children under Military Rule of Evidence (Mil. R. Evid.) 404(b); (3) whether
the military judge erred by ruling that trial defense counsel’s cross-
examination of a Government witness opened the door to admitting evidence
in rebuttal; (4) whether the military judge erred when he found the six imag-
es in Prosecution Exhibit 4 depicted “lascivious exhibition of the genitals” and
admitted the exhibit into evidence; (5) whether Appellant’s convictions of
Specifications 1 and 2 of Charge I are factually or legally insufficient because
the Government failed to prove Appellant received and viewed child pornog-
raphy within the charged timeframe; (6) whether Appellant’s convictions of
Specifications 1 and 2 of Charge I are factually or legally insufficient because
the Government’s theory of criminal liability was that Appellant’s conduct
was per se service discrediting; (7) whether Appellant’s transcript is substan-
tially verbatim; and (8) whether Appellant’s sentence, which included three
years confinement and a dishonorable discharge, is unduly severe. In addi-
tion, we consider the issue of timely appellate review. We find no prejudicial
error and affirm.

                                    I. BACKGROUND
   While attending a motivational seminar, Appellant called two supervisors
on the phone and relayed he was a “criminal” because he had looked at child
pornography. Appellant wanted to clear his conscience and tell his command-
er what he had done. That same day, Appellant similarly reported to his first
sergeant he had “done illegal things,” and volunteered he had viewed child
pornography as recently as two weeks prior. Appellant admitted he saved the



1All references to the Uniform Code of Military Justice and Rules for Courts-Martial
are to the Manual for Courts-Martial, United States (2016 ed.) (MCM).
2   We reordered Appellant’s fifth and sixth assignments of error.




                                            2
                 United States v. Bavender, No. ACM 39390


pictures to a personal computer, and later deleted them because he felt
ashamed and embarrassed.
    Later that afternoon, Appellant met with Special Agent (SA) VL and a
second agent of the Air Force Office of Special Investigations (AFOSI). Appel-
lant told the agents he wanted to come clean about his “lifelong addiction to
pornography that descended into illegal child pornography.” During the
course of a 9–10 hour interview, Appellant volunteered he was sexually at-
tracted to 13–17-year-old girls, and though he preferred to look at teenage
girls on the Internet, he had also viewed images of nude boys and younger
children as well.
   Appellant described his reaction to the images he had seen online, stating
“holy s**t, that’s illegal child pornography,” and knew it was child pornogra-
phy “beyond a shadow of a doubt.” Appellant stated some of the images did
not depict sexual acts, rather they were images from nudist websites, but he
nevertheless considered the images to be pornographic because he was sex-
ually aroused and masturbated to them. Appellant explained he had sought
help for his addiction, and learned that his sexual attraction to children was
on a sliding scale to ever younger children, and was concerned that in time he
would be looking at toddlers for sexual gratification. Appellant swore to a
hand-written statement explaining that “some of my pornography use has
been illegal child porn,” and that he had viewed child pornography on nudist
websites. Appellant explained he “didn’t get into child pornography until [he]
was 31 years old,” shortly after his first overseas deployment.
    At trial, the Government presented Appellant’s admissions along with ev-
idence culled from over 12,000 pornographic images of all ages, mostly of
adults, found on Appellant’s media. The members convicted Appellant of
knowingly and wrongfully receiving and viewing, on divers occasions, visual
depictions of minors engaging in sexually explicit conduct as charged in Spec-
ifications 1 and 2 of Charge I.

                               II. DISCUSSION
A. Authorization to Search Appellant’s Digital Media
    Appellant asserts the military judge erred in denying the Defense motion
to suppress evidence found on his digital media. We disagree.
   1. Affidavit Supporting the Probable Cause Authorization
   During his interview with the AFOSI agents, Appellant was asked and
gave consent for the agents to search his off-base residence for digital media
devices that Appellant identified would contain child pornography. The
agents retrieved the devices during the interview, but Appellant withdrew


                                      3
                  United States v. Bavender, No. ACM 39390


his consent the next day and before his media could be examined. Drawing
from admissions Appellant made to them during his interview, SA VL pre-
pared an affidavit in support of a probable cause authorization to search and
seize the items they had previously retrieved.
    As described in the affidavit, Appellant told his first sergeant he was ad-
dicted to pornography and had viewed child pornography about four times a
year, most recently two weeks prior, when he saved images of child pornog-
raphy to his computer, which he later deleted. The affidavit described how
Appellant “began watching child pornography approximately five years ago in
2011” and “located pictures of underage girls on nudist websites and mastur-
bated to them.” Appellant found these pictures using search terms such as
“young teenage porn” and “young nude girls.” He “preferred viewing females
aged 13–17, although he had viewed younger children.” He described, in de-
tail, how he “could tell the females were young” and “had viewed approxi-
mately 100–150 images of child pornography and downloaded approximately
30–40 images since 2011;” however, Appellant “deleted them because he felt
bad.” SA VL averred that Appellant “viewed and stored child pornography on
several pieces of seized electronics” and child pornography “may exist on the
other seized electronics.” The affidavit relayed that Appellant described an
image he viewed of an underage nude female posed next to an adult male.
   After completing her affidavit, SA VL briefed the military magistrate who
granted the authorization to search Appellant’s media. The magistrate un-
derstood Appellant admitted seeking pictures of children on the Internet that
were “sexually explicit in nature.” The magistrate testified at the suppression
hearing that he understood the Government sought “sexually explicit pic-
tures of children under the age of 18” on Appellant’s media. Relying almost
exclusively on Appellant’s admissions as detailed in SA VL’s affidavit, the
magistrate found probable cause to search Appellant’s media for images that
met this description.
    2. Defense Motion to Suppress Evidence
    A search of Appellant’s media produced six images that the Government
presented at trial as proof that Appellant received and viewed child pornog-
raphy as charged in Specifications 1 and 2 of Charge I. The search also re-
vealed eight 3 images of naked children that the Government offered under
Mil. R. Evid. 404(b), as well as 55 images that the Government would present
in rebuttal. Appellant moved unsuccessfully to suppress the evidence arguing

3One of the images showed a collage of multiple children. Accordingly, there were 20
pictures of children among the eight images.




                                         4
                 United States v. Bavender, No. ACM 39390


that the affidavit SA VL provided to the magistrate was incomplete and
therefore misleading; and, aside from the omissions, the magistrate did not
have a substantial basis for finding probable cause.
    Contrary to the stance Appellant maintained with the AFOSI agents that
he knew “beyond a shadow of a doubt” that the images he sought and viewed
were child pornography, the Defense argued it was simply not reasonable to
conclude that the images Appellant himself described with that label were
proscribed by law. The Defense offered evidence that no information was in-
cluded in the affidavit about Appellant’s account of the settings, actions or
poses of the children. Similarly, Appellant told the agents how he sought pic-
tures of nude children by searching “nudist websites.” The pictures he found,
so he claimed, did not depict minors engaged in sexual acts. Appellant denied
looking at images on the Internet of children “actually having sex,” and main-
tained that the closest thing to a sexual image he saw online was a photo
from a nudist website of a group of people standing naked and looking at the
camera. One of those individuals was a teenage girl, and it was possible she
was looking at a boy’s genitalia. The Defense relayed to the military judge
that none of these facts were included in SA VL’s affidavit or provided to the
magistrate, thereby rendering the search authorization inadequate.
   3. Military Judge’s Ruling Denying the Motion to Suppress
    The military judge denied the motion to suppress and relied on SA VL’s
affidavit in his ruling. The military judge found that SA VL’s affidavit, on
which the magistrate relied for his probable cause determination, provided a
fair probability that evidence would be found on Appellant’s media that
showed he received and viewed child pornography. The military judge ex-
plained:
       Given the details of the confession outlined in the affidavit, in-
       cluding (1) a specific description of an underage minor; (2) the
       viewing of child pornography happened about four times a
       year, most recently two weeks prior to the interview; (3) the cy-
       cle of saving images of child pornography and later deleting the
       images; (4) the search terms used to find the images; (5) his
       preference for viewing females 13–17 years old, although he
       had viewed younger and knew, with specificity, they were un-
       derage; and (6) the location and description of electronics iden-
       tified by the Accused as potentially used to download, store and
       delete child pornography, there was a sufficient factual demon-
       stration to support that a crime had been committed.
   Relying again on the affidavit, the military judge found overwhelming ev-
idence that Appellant had downloaded and viewed child pornography based


                                       5
                  United States v. Bavender, No. ACM 39390


on the details Appellant gave to the AFOSI agents including “how [Appellant]
knew the images to be those of which he should not be either downloading or
viewing.” The military judge ruled that the magistrate had sufficient proba-
ble cause to authorize the search of Appellant’s media for evidence that Ap-
pellant viewed and received child pornography.
    The military judge made no findings of fact or conclusions of law in re-
sponse to Appellant’s argument that omissions in SA VL’s affidavit were ma-
terial to the magistrate’s probable cause determination. The Defense did not
confront SA VL at the suppression hearing with the claim that the omission
of this information was intentional or reckless, and no evidence was present-
ed that it was, other than what one might infer from the omissions them-
selves.
   4. Law
    We review a military judge’s ruling on a motion to suppress for an abuse
of discretion, viewing the evidence in the light most favorable to the prevail-
ing party. United States v. Hoffmann, 75 M.J. 120, 124 (C.A.A.F. 2016). The
military judge’s findings of fact are reviewed for clear error while conclusions
of law are reviewed de novo. Id.
    When reviewing a military magistrate’s issuance of a search authoriza-
tion, we “do not review [the military magistrate’s] probable cause determina-
tion de novo.” Id. at 125. Instead, we examine whether a “military ‘magistrate
had a substantial basis for concluding that probable cause existed.’” Nieto, 76
M.J. 101, 105 (C.A.A.F. 2017) (quoting United States v. Rogers, 67 M.J. 162,
164–65 (C.A.A.F. 2009)). “The task of the issuing magistrate is simply to
make a practical, common-sense decision whether, given all the circumstanc-
es set forth in the affidavit before him . . . there is a fair probability that con-
traband or evidence of a crime will be found in a particular place.” Illinois v.
Gates, 462 U.S. 213, 238 (1983). When a military magistrate has “a substan-
tial basis to find probable cause, a military judge [does] not abuse his discre-
tion in denying a motion to suppress.” United States v. Leedy, 65 M.J. 208,
213 (C.A.A.F. 2007).
    If a false statement is presented to the military magistrate, appellant has
the burden to first establish by a preponderance of evidence that the false
statement was made “knowingly and intentionally, or with reckless disregard
for the truth.” Mil. R. Evid. 311(d)(4)(B); see also Franks v. Delaware, 438
U.S. 154, 155–56 (1978). Although neither Mil. R. Evid. 311 nor Franks ex-
pressly extends to omissions, the United States Court of Appeals for the
Armed Forces (CAAF) has extended the same rationale to “material omis-
sions.” United States v. Mason, 59 M.J. 416, 422 (C.A.A.F. 2004). “[E]ven if
a[n] . . . omission is included in an affidavit, the Fourth Amendment is not


                                         6
                 United States v. Bavender, No. ACM 39390


violated if the affidavit would still show probable cause after such . . . omis-
sion is . . . corrected.” Id. (quoting United States v. Gallo, 55 M.J. 418, 421
(C.A.A.F. 2001)). Therefore, for an appellant to be entitled to relief due to
matters not presented to the magistrate, the appellant “must demonstrate
that the omissions were both intentional or reckless, and that their hypothet-
ical inclusion would have prevented a finding of probable cause.” Mason, 59
M.J. at 422 (citing United States v. Figueroa, 35 M.J. 54, 56–57 (C.M.A.
1992)) (emphasis in original).
   5. Analysis
    Appellant renews his claim raised at trial that the military magistrate did
not have a substantial basis to find probable cause to search Appellant’s digi-
tal media. Appellant also claims again that the omission of material facts
from SA VL’s affidavit should invalidate the magistrate’s probable cause de-
termination. We are not persuaded.
    As found by the military judge, Appellant repeatedly admitted to viewing
child pornography which he sought on the Internet. Appellant described his
intentions to view images of nude females aged 13–17 years, and provided
details about the actions he undertook to find and view child pornography.
Neither the magistrate nor the military judge erred in taking Appellant’s
words at face value.
    The evidence available to the magistrate, as found by the military judge,
offered the magistrate more than the evidence relied on by the magistrate in
United States v. Leedy, 65 M.J. 208 (C.A.A.F. 2007). In Leedy, the appellant’s
misconduct came to light when his roommate saw titles of recently played or
accessed files on the appellant’s computer. Id. at 211. One file was named “14
year old Filipino girl.” Id. Although the roommate did not remember the
name of any other files, he recalled “some mentioned ages and some men-
tioned [sexual] acts,” and “became concerned that these files included child
pornography.” Id. The CAAF observed that the file name “does not appear in
isolation” and considered additional contextual factors such as the sexually
suggestive nature of the other titles and the investigator’s opinion based up-
on experience that the names containing ages and acts were also consistent
with child pornography. Id. at 215–16. In that context, the file name was
enough to constitute a substantial basis for a search authorization. Id. at 217.
    Even if we were to assume that the “child pornography” Appellant admit-
ted viewing was as equivocal as the “14 year old Filipino girl” file name might
have been in Leedy, Appellant’s admission to searching the Internet for
“young teenage porn” and “young nude girls” was not. There is more than a
fair probability Appellant’s search history would result in the discovery on
his media of visual depictions of minors engaged in sexually explicit conduct.


                                       7
                  United States v. Bavender, No. ACM 39390


We find that Appellant’s use of these terms along with admission to mastur-
bating to pictures of female children he found on nudist websites was part of
the total circumstances available to the military magistrate to consider.
    The magistrate here made a common-sense judgment of a fair probability
that sexually explicit images of children would be found on Appellant’s me-
dia. While we agree with Appellant that the affidavit considered by the mag-
istrate omitted Appellant’s account of the settings, actions, and poses of chil-
dren depicted in the images he viewed, there is no basis to find that SA VL
attempted to mislead the magistrate, or that omissions in her affidavit were
deliberate or reckless and would have precluded a finding of probable cause
had they been considered by the magistrate.
    The military judge’s findings of fact on which we rely support his ruling
that the magistrate found sufficient probable cause for the Government to
search Appellant’s media. Accordingly, we find the magistrate had a substan-
tial basis for finding probable cause, and conclude that the military judge did
not abuse his discretion in denying Appellant’s motion to suppress.
B. Admissibility of Appellant’s Sexual Interest in Children under Mil.
R. Evid. 404(b)
   Before trial, and again after Appellant’s first arraignment, the Govern-
ment disclosed to the Defense that it intended to offer evidence of Appellant’s
sexual interest in and attraction to children as a permitted use of a “crime,
wrong, or other act” under Mil. R. Evid. 404(b). The Government offered the
evidence to show Appellant’s motive and intent to receive and view child por-
nography. Appellant argues the military judge erred when he admitted the
evidence.
   1. Law
    A military judge’s ruling under Mil. R. Evid. 404(b) and Mil. R. Evid. 403
will not be disturbed except for a clear abuse of discretion. United States v.
Morrison, 52 M.J. 117, 122 (C.A.A.F. 1999) (citation omitted). “A military
judge abuses his discretion when: (1) the findings of fact upon which he pred-
icates his ruling are not supported by the evidence of record; (2) if incorrect
legal principles were used; or (3) if his application of the correct legal princi-
ples to the facts is clearly unreasonable.” United States v. Ellis, 68 M.J. 341,
344 (C.A.A.F. 2010) (citing United States v. Mackie, 66 M.J. 198, 199
(C.A.A.F. 2008)).
    Mil. R. Evid. 404(b) provides that evidence of a crime, wrong, or other act
by a person is not admissible as evidence of the person’s character in order to
show the person acted in conformity with that character on a particular occa-
sion and cannot be used to show predisposition toward crime or criminal
character. However, such evidence may be admissible for another purpose,

                                        8
                  United States v. Bavender, No. ACM 39390


including to show, inter alia, motive, intent, plan, absence of mistake, or lack
of accident. Mil. R. Evid. 404(b)(2); United States v. Staton, 69 M.J. 228, 230
(C.A.A.F. 2010) (citation and footnote omitted). The list of potential purposes
in Mil. R. Evid. 404(b)(2) “is illustrative, not exhaustive.” United States v.
Ferguson, 28 M.J. 104, 108 (C.M.A. 1989).
    We apply a three-part test to review the admissibility of evidence under
Mil. R. Evid. 404(b): (1) Does the evidence reasonably support a finding by
the factfinder that Appellant committed other crimes, wrongs, or acts? (2)
Does the evidence of the other act make a fact of consequence to the instant
offense more or less probable? and (3) Is the probative value of the evidence of
the other act substantially outweighed by the danger of unfair prejudice un-
der Mil. R. Evid. 403? United States v. Reynolds, 29 M.J. 105, 109 (C.A.A.F.
1989). “If the evidence fails to meet any one of these three standards, it is in-
admissible.” Id.
   2. Additional Background and Analysis
    For ease of resolving Appellant’s assignment of error, it is useful to sort
the noticed Mil. R. Evid. 404(b) evidence into three categories, of which we
find the first two categories are preserved on appeal.
       a. Sexual Interest in Neighborhood Children—Prosecution Ex-
       hibits 1 and 2
           i) Mil. R. Evid. 404(b) Notice, Arguments, and Ruling
    Well before arraignment and in compliance with the military judge’s
scheduling order, the Government disclosed in a written notice to the Defense
that it intended to introduce Appellant’s admission to the AFOSI agents that
he had a sexual interest in two female children, ages 13 and 16 years, who
lived in his neighborhood, and that he masturbated unobserved while watch-
ing them from his bedroom window. The admission was a short excerpt from
Appellant’s 9–10 hour long interview with the AFOSI agents, segments of
which would later be admitted as Prosecution Exhibit 1 and played to the
members at various points throughout the trial. Appellant’s written admis-
sions, later admitted as Prosecution Exhibit 2, included a map Appellant
drew of his neighborhood and details where the children lived.
    The Defense moved to exclude the evidence on grounds that the acts dif-
fered substantially from the charged misconduct and that “[n]o fact of conse-
quence relating to the charged offenses is made more or less probable by the
noticed acts.” The Defense argued the acts made Appellant “look like an
overall sexual deviant” and would “inflame the passions of the factfinder,”
thereby diverting attention “away from the actual issues set to be litigated at
trial.” The Defense, citing Mil. R. Evid. 403, argued that any probative value
was substantially outweighed by the danger of unfair prejudice.

                                       9
                 United States v. Bavender, No. ACM 39390


    The Government countered that the uncharged acts would make “a fact of
consequence, [i.e., Appellant’s] motive and intent to view and receive child
pornography, more probable than it would be without the evidence.” The
Government explained that the acts were tied to its burden to prove that Ap-
pellant knowingly and wrongfully received and viewed child pornography.
The Government also argued that the acts showed Appellant’s “absence of
mistake and lack of accident” with respect to the charged images and that the
evidence satisfied the Mil. R. Evid. 403 balancing test.
    The military judge allowed the Government to introduce the evidence un-
der Mil. R. Evid. 404(b) and explained his decision in a written ruling that he
included in the record of trial before authentication.
          ii) Analysis of the Ruling and Evidence
   Applying the first Reynolds prong—whether the evidence reasonably sup-
ports a finding by the factfinder that Appellant engaged in other acts—the
military judge found that Appellant’s “own detailed admissions” sufficed as
proof that he had sexual interest in two female children who lived in his
neighborhood, and that he masturbated while watching them from his win-
dow. We find the military judge’s fact-finding on the first Reynolds prong was
supported by the evidence of record. Thus, we conclude that the military
judge properly applied the first Reynolds prong.
    Applying the second Reynolds prong—whether evidence of the other acts
makes a fact of consequence to the instant offenses more or less probable—
the military judge agreed with the Government that “[t]he existence of this
evidence makes a fact of consequence, [Appellant]’s motive and intent to view
and receive child pornography, more probable than it would be without the
evidence.” The military judge found the uncharged acts were “tied directly to
the charge, which requires that [Appellant] ‘knowingly’ received and viewed
child pornography.”
    We find the military judge correctly applied the second Reynolds prong.
The facts of consequence in this litigated case included that Appellant know-
ingly and wrongfully received and viewed child pornography. See Manual for
Courts-Martial, United States (2016 ed.) (MCM), pt. IV, ¶ 68b.b.(1)(a). The
Government had the burden to prove these elements beyond a reasonable
doubt. As properly instructed by the military judge, “an act is done knowingly
if done voluntarily and intentionally,” yet an act that is “done because of mis-
take or accident . . . is not done knowingly.” The military judge further in-




                                      10
                   United States v. Bavender, No. ACM 39390


structed that knowledge may be inferred from “circumstantial evidence.” 4
The military judge also properly instructed that “[a]ny facts or circumstances
that showed that a visual depiction of child pornography is unintentionally or
inadvertently acquired is relevant to wrongfulness.” 5
    Evidence of Appellant’s persistent sexual attraction to children under Mil.
R. Evid. 404(b) made it more probable that Appellant knowingly and wrong-
fully received and viewed child pornography, and less probable that Appel-
lant’s acts were by mistake or accident. Thus, we conclude the military
judge’s application of the second Reynolds prong to determine whether Appel-
lant’s sexual attraction to children demonstrated Appellant’s motive and in-
tent to view and receive child pornography was not clearly unreasonable.
    Applying the third Reynolds prong, the military judge found the probative
value of the evidence of Appellant’s “strong sexual attraction to children in
his neighborhood” was not substantially outweighed by the danger of unfair
prejudice to Appellant under Mil. R. Evid. 403. The military judge found the
probative value of the evidence was “very high” because Appellant himself
had described to AFOSI agents “in painstaking detail” how his sexual inter-
est in neighborhood children correlated with his admission to downloading
and viewing child pornography. The military judge explained that Appellant’s
masturbating was not overly prejudicial because it was not a punishable of-
fense, and concluded that a tailored instruction, given both at the time the
evidence was admitted and during final instructions, would be sufficient to
ensure the members consider the uncharged acts for the limited permissible
purposes under Mil. R. Evid. 404(b) and not for general bad character or pro-
pensity.



4 The definition as instructed on by the military judge was substantially in accord
with the explanation of the knowledge element in the MCM. See MCM, pt. IV, ¶
68b.c.(2) (“An accused may not be convicted of possessing, receiving, viewing, distrib-
uting, or producing child pornography if he was not aware that the images were of
minors, or what appeared to be minors, engaged in sexually explicit conduct. Aware-
ness may be inferred from circumstantial evidence such as the name of a computer
file or folder, the name of the host website from which a visual depiction was viewed
or received, search terms used, and the number of images possessed.”).
5 In accord, MCM, pt. IV, ¶ 68b.c.(9) (“‘Wrongfulness.’ Any facts or circumstances that
show that a visual depiction of child pornography was unintentionally or inadvertent-
ly acquired are relevant to wrongfulness, including, but not limited to, the method by
which the visual depiction was acquired, the length of time the visual depiction was
maintained, and whether the visual depiction was promptly, and in good faith, de-
stroyed or reported to law enforcement.”).




                                          11
                 United States v. Bavender, No. ACM 39390


    We agree with the military judge’s determination that Appellant’s sexual
attraction to children who lived in his neighborhood was supportive of a gov-
ernment theory that Appellant intentionally sought and downloaded images
of child pornography. The uncharged acts were less serious than the charged
acts and any potential prejudice from their admission was limited because
the acts were not obviously criminal. Consistent with his determination, the
military judge gave the members an appropriate limiting instruction. The in-
struction allowed the members to consider the evidence they heard about Ap-
pellant’s “thoughts and fantasies of a child or children in his neighborhood”
and Appellant’s “alleged actions with respect to these thoughts or fantasies”
for the limited purpose of “its tendency, if any, to prove the accused had a
sexual attraction to children during the charged time frame, thereby showing
motive or intent to commit the charged offenses.” Thus, as to the third Reyn-
olds prong, we find the military judge properly applied the Mil. R. Evid. 403
balancing test and the probative value of the evidence was not substantially
outweighed by the danger of unfair prejudice.
    We conclude that the military judge properly applied the Reynolds test
and his ruling was not a clear abuse of discretion. Accordingly, we hold that
the military judge did not err in admitting evidence of Appellant’s sexual in-
terest in two female children who lived in his neighborhood to show Appel-
lant’s motive and intent to receive and view child pornography.
       b. Thoughts and Fantasies about Touching Young Girls, in a
       Decade Appellant Might be Attracted to Toddlers, and “Full
       Blown Sex Offender” Statements—Prosecution Exhibit 1
          i) Mil. R. Evid. 404(b) Notice, Arguments, and Ruling
    After the military judge ruled and allowed the Government to introduce
Appellant’s sexual interest in neighborhood children under Mil. R. Evid.
404(b), trial recessed for 24 days. On Saturday evening before trial recon-
vened on Monday morning, the senior trial counsel identified eight video
segments from Appellant’s AFOSI interview that the Government intended
to offer, which were a combined 1 hour and 22 minutes long. On Sunday
morning, in an email back to the Government, the Defense noted objections
based on Mil. R. Evid. 404(b), to include that the Government had failed to
provide notice. On Sunday evening, the senior trial counsel submitted “an
amended [Mil. R. Evid.] 404(b) notice” by email to the Defense, in the form of
“portions of [Appellant’s] interview [with the AFOSI agents that] we intend to
admit.”
   The extent of the Government’s written Mil. R. Evid. 404(b) notice on
Sunday evening consisted of Appellant’s “general statements he made [to the
AFOSI agents] about attraction to young girls [and] fantasizing about them,”


                                     12
                   United States v. Bavender, No. ACM 39390


which the Government would later admit as Prosecution Exhibit 1. Specifi-
cally as it relates to admissibility under Mil. R. Evid. 404(b), Appellant ad-
mitted he was a “pornography and masturbation addict,” and was sexually
attracted to minors, especially females aged 13–17 years. Appellant fanta-
sized about touching young girls but stated he never put himself in a situa-
tion where that was possible. Appellant elaborated that his sexual interest
presently involved adolescents, but in a decade he might be attracted to tod-
dlers “if this addiction were to continue.” Appellant denied his “neighbor’s
daughter [was] at risk of being harmed,” but that in “a few years down the
road if [he were to] stay with the addiction and continue to live with it, [then]
possibly.” He later remarked that if his “addiction worsens” then it “could” go
from the realm of the “virtual to try[ing] to do something in reality” and turn
him into a “full blown sex offender.” 6
   The Defense objected to these portions of Appellant’s admissions citing
Mil. R. Evid. 404(b). 7 The military judge held a Rule for Courts-Martial
(R.C.M.) 802 conference the next day with both sides to “discuss[ ] the various
contentions of the admission of the [AF]OSI interview of the accused.” Trial
counsel asked the military judge if he wanted “to hear argument on the video
portions [of the AFOSI interview] that [they] were unable to agree on [with
the Defense]?” After argument, the military judge reserved ruling, but stated
that he was “inclined to deny the defense motion.”
     The next day, the military judge announced he had overruled the De-
fense’s objections, and admitted all of the video segments the Government
had outlined in its email. The military judge summarized an R.C.M. 802 con-
ference he just concluded with the parties and stated he had “informed the
parties” of his ruling “with respect to the disputed items.” Ruling from the
bench the military judge announced, “Those portions of the video, I find that
. . . the probative value is not substantially outweighed by . . . any unfair
prejudice to the accused as to the portions of [the] interview objected to [by
the Defense].”




6 Appellant stated, “I have wired my brain to only be sexual with pixels, so, could
that change? It’s definitely possible. Could that addiction turn[ ] me into a real full
blown sex offender? It’s possible.”
7 We find Appellant preserved the issue by objecting to admission of the interview
excerpts in an email back to the trial counsel on Sunday at 1132 hours, marked as
Appellate Exhibit XXI, which the military judge accepted as a “general outline of the
[Defense’s] objections.”




                                          13
                   United States v. Bavender, No. ACM 39390


           ii) Analysis of the Ruling and Evidence
    The military judge did not err in admitting evidence that Appellant fanta-
sized about touching young girls as part of numerous admissions Appellant
made about his sexual interest in and sexual attraction to children. Applying
the Reynolds test, Appellant’s admissions sufficed as proof. A factfinder could
conclude they demonstrated Appellant’s motive and intent to view and re-
ceive child pornography not unlike Appellant’s sexual interest in neighbor-
hood children. And, the probative value was not substantially outweighed by
unfair prejudice, particularly because the fantasies themselves were not
crimes. 8
    We similarly find the military judge did not err in admitting evidence of
Appellant’s speculating that if his addiction to child pornography were to con-
tinue, then in a decade Appellant might be attracted to toddlers. Appellant’s
recorded admissions sufficed as proof under the first Reynolds prong. Alt-
hough the speculative nature of the admission lessened its probative value
under the second Reynolds prong, the Government presented evidence that
showed Appellant had searched the Internet using the query, “cute toddler
vagina,” which was consistent with and gave context to the admission. SA VL
testified that she had visited a website that Appellant had viewed two days
before Appellant’s AFOSI interview, and discovered an image of a female in-
fant’s bare bottom and exposed genitalia. Consequently, despite its specula-
tive nature Appellant’s admission that he might someday be attracted to tod-
dlers was evidence from which a factfinder could find motive and intent to
search the Internet for child pornography involving very young children. It
also showed the absence of mistake. Under the third Reynolds prong, the
probative value was not substantially outweighed by unfair prejudice as the
initial speculative nature of the evidence was made more certain and con-
firmed by other evidence presented at trial.




8 The military judge gave the members a limiting instruction when trial counsel fin-
ished playing the interview excerpts and again after the close of evidence. The in-
structions addressed Appellant’s alleged thoughts and fantasies about a child or chil-
dren in his neighborhood as well as Appellant’s alleged actions with respect to those
thoughts and fantasies. The military judge allowed consideration of the evidence for
the limited purpose of its tendency, if any, to prove Appellant had a sexual attraction
to children during the charged timeframe, thereby showing motive or intent to com-
mit the charged offenses. The military judge did not allow the members to consider
the evidence for any other purpose to include that he was a bad person or had gen-
eral criminal tendencies and therefore committed the charged offenses.




                                          14
                  United States v. Bavender, No. ACM 39390


    However, we find the military judge erred in admitting Appellant’s
statement that his addiction could expand to sexual touching of children,
such as his neighbor, and thereby make him a “full blown sex offender.” Alt-
hough Appellant’s recorded admissions sufficed as proof under the first Reyn-
olds prong, nonetheless, the speculative, even hypothetical, nature of the ad-
mission was unsupported by any other evidence and made the probative val-
ue highly doubtful under the second. Under the third Reynolds prong, the
likelihood of unfair prejudice was high because Appellant’s assertion that his
fantasies might evolve to touching children were plainly not offenses that the
Government could charge or undertook to prove in Appellant’s case. The mili-
tary judge did not individually address the statement in his ruling, made no
findings of fact or conclusions of law, did not articulate his application of the
Reynolds prongs, and, apart from an abrupt Mil. R. Evid. 403 balancing that
covered an hour and 22 minutes of Appellant’s admissions in one fell swoop,
furnished no particularized analysis. Moreover, the military judge did not ex-
plain his decision to admit this evidence in a written ruling as he did with
other Mil. R. Evid. 404(b) evidence. Accordingly, having no record on which to
determine if the military judge applied correct legal principles to admit the
evidence, and concluding from our independent analysis that the evidence
failed to meet the second and third Reynolds prongs, we find a clear abuse of
discretion by the military judge in admitting the statement.
    Finding error, we test for material prejudice to Appellant’s substantial
rights. Article 59(a), UCMJ. 10 U.S.C. § 859(a). Admission of Appellant’s “full
blown sex offender” statement and its context created a potential risk that
Appellant would be convicted and sentenced based on the possibility of fu-
ture, more serious criminal acts and not the acts for which he was on trial.
When there is nonconstitutional error in the admission of evidence, including
under Mil. R. Evid. 404(b), we ask whether the evidence had a “substantial
influence on the members’ verdict in the context of the entire case.” See Unit-
ed States v. Harrow, 65 M.J. 190, 200 (C.A.A.F. 2007) (citations omitted). “We
consider four factors: (1) the strength of the government’s case; (2) the
strength of the defense case; (3) the materiality of the evidence in question;
and (4) the quality of the evidence in question.” Id. (citation omitted). “An er-
ror is more likely to be prejudicial if the fact was not already obvious from the
other evidence presented at trial and would have provided new ammunition
against an appellant.” United States v. Barker, 77 M.J. 377, 384 (C.A.A.F.
2018) (citing Harrow, 65 M.J. at 200).
   We conclude the erroneous ruling did not have a substantial influence on
Appellant’s convictions. The Government’s case was built on Appellant’s pro-
fuse admissions of wrongdoing by searching for, finding, and then viewing
sexually explicit images of children. The Defense unsuccessfully challenged
the lasciviousness of these images and the ones Appellant described in his

                                       15
                   United States v. Bavender, No. ACM 39390


admissions to the AFOSI agents. The Defense also sought to minimize Appel-
lant’s knowledge that he received and viewed child pornography during the
charged timeframe. The Government’s case was insubstantially strengthened
by the speculative nature of the statement at issue compared to substantial
evidence properly admitted that Appellant received and viewed child pornog-
raphy.
    As discussed above, the context of Appellant’s statement was that his ad-
diction might expand to sexual touching of children, such as his neighbor.
Any prejudice in admitting the statement was partially mitigated by the lim-
iting instruction given to the members with respect to Appellant’s “thoughts
or fantasies about a child or children in his neighborhood.” 9 Following the in-
struction to limit consideration of the evidence to Appellant’s motive and in-
tent to commit the charged offense, the military judge emphasized the mem-
bers were not to consider this evidence for any other purpose. Considering the
four Harrow factors together along with the limiting instruction, we conclude
that the admission of Appellant’s “full blown sex offender” comment did not
have a substantial influence on the findings. Before and during sentencing
argument, the military judge similarly instructed the members that Appel-
lant was to be sentenced only for the offenses of which he had been found
guilty. Accordingly, we find the error in admitting Appellant’s “full blown sex
offender” statement was harmless and did not materially prejudice Appel-
lant’s substantial rights.
       c. Eight Images of Naked Children—Prosecution Exhibit 3
    About one week before trial reconvened with members, the Government
noticed the Defense under Mil. R. Evid 404(b) of its intent to offer Prosecu-
tion Exhibit 3, which contained eight images of naked children found on Ap-
pellant’s media, specifically his MSI Gaming Laptop. The Government of-
fered, and the military judge admitted, the exhibit subject to a limiting in-
struction. The military judge explained to the members that the pictures
were relevant for their tendency, if any, to show the absence of mistake on
the part of Appellant and to show that Appellant had a sexual attraction for
underage females, thereby evincing motive and intent to commit the charged
acts.




9The instruction only partially addressed Appellant’s statements about children in
his neighborhood; it did not address Appellant’s recognition that his addiction could
evolve from the realm of the “virtual” to “reality” and that he might someday act on
his thoughts and fantasies by sexually touching a child such as his neighbor.




                                         16
                  United States v. Bavender, No. ACM 39390


   Although raised by Appellant on appeal, we find Appellant has not shown
that he objected to admission of Prosecution Exhibit 3, after notice by the
Government that it would offer this evidence and a Government motion to
pre-admit the evidence, which the Defense did not oppose in a written re-
sponse. 10
    We conclude that Appellant’s failure to move to exclude the evidence after
the Government disclosed that it intended to admit the evidence under Mil.
R. Evid. 404(b), together with Appellant’s affirmative statement that he had
no objection to its admission constitutes waiver. Consequently, Appellant’s
claim now that the military judge erred when he admitted Prosecution Exhib-
it 3 cannot be raised on appeal because, unlike forfeiture, waiver extin-
guishes error. United States v. Simmons, 2019 CCA LEXIS 156, at *11–14
(A.F. Ct. Crim. App. 9 Apr. 2019) (unpub. op.). The CAAF has recognized the
service courts of criminal appeals’ unique mandate under Article 66, UCMJ,
10 U.S.C. § 866, to “assess the entire record to determine whether to leave an
accused's waiver intact, or to correct [an] error.” United States v. Chin, 75
M.J. 220, 223 (C.A.A.F. 2016). However, we find no reason to pierce Appel-
lant’s waiver in this case. Even if Appellant was not deemed to have waived
the issue at trial, we find it was not error, plain or otherwise, to admit the
images in Prosecution Exhibit 3, for a limited purpose and subject to the lim-
iting instruction the military judge gave to the members.
C. Evidence of Other Images Admitted in Rebuttal—Prosecution Ex-
hibit 8
     1. Additional Background
    During cross-examination of SA VL, the Defense elicited testimony about
the large number of pornographic images found on the media seized from Ap-
pellant. The testimony revealed many more images of adult pornography had
been recovered in contrast to the six charged images admitted by the Gov-
ernment to prove Appellant committed the charged offenses.
   Trial defense counsel confronted SA VL with evidence that she found 124
pornographic images on Appellant’s thumb drive, 5,575 on his laptop, and
6,726 on his hard drive. The Defense asked SA VL to verify “that’s over
12,000 images in total, correct?” She acknowledged the figure and agreed

10 The Defense initially objected to the exhibit on the basis of the Confrontation
Clause, but then withdrew the objection. U.S. CONST. amend. VI. Also, the Defense
objected on Mil. R. Evid. 404(b) grounds to images found in unallocated space on Ap-
pellant’s Western Digital Hard Drive, but the forensic examiner testified the images
at issue in Prosecution Exhibit 3 were all found on Appellant’s MSI Gaming Laptop.




                                        17
                   United States v. Bavender, No. ACM 39390


with the Defense that the majority were images of “pretty clear adult pornog-
raphy.” Trial defense counsel elicited that SA VL had identified only 62 im-
ages that were a “concern” to her as constituting child pornography from “this
big bulk of about 12,000 images.”
    Based on this line of questioning, the trial counsel offered 55 of the 62 im-
ages referenced by the agent in her testimony as substantive evidence of ad-
ditional images of child pornography that Appellant had received and viewed.
The various images depict photographs of children engaged in acts of sexual
intercourse and fellatio, as well as children in sexually suggestive poses, ei-
ther alone, with other children, or with an adult. The military judge did not
admit the images as substantive evidence as offered by the trial counsel, but
over the Defense’s objection found the images were relevant to “rebut a con-
tention that [AF]OSI investigators had initially only identified” six charged
images admitted by the Government to prove Appellant received and viewed
child pornography. The military judge conducted a Mil. R. Evid. 403 balanc-
ing test and explained that he found the Defense’s line of questioning to be
“an effective cross-examination looking towards a narrowing of the images
and also raising the possibility of a mistake or something along those lines.”
During final instructions, the military judge gave a limiting instruction to the
members regarding the permissible use of the evidence. 11
    Appellant claims the military judge erred when he ruled that the Defense
had “opened the door to the relevance of the other images” and then allowed
the trial counsel to introduce the 55 images as rebuttal to SA VL’s testimony
on cross-examination. We disagree.
     2. Law
   We review a military judge’s decision to admit rebuttal evidence for an
abuse of discretion. United States v. Pagel, 40 M.J. 771, 781 (A.F. Ct. Crim.
App. 1994) (citation omitted). When a military judge conducts a proper Mil.
R. Evid. 403 balancing test before admitting evidence, his ruling will not be




11The instruction read, “the government introduced images contained in Prosecution
Exhibit 8 for the purpose of [their] tendency, if any, to rebut a contention that
[AF]OSI investigators had initially only identified images contained in Prosecution
Exhibit 4 as what they believed it [sic] to be child pornography. You may also consid-
er these images for their tendency, if any, to corroborate statements made by the ac-
cused to investigators related to the charged offenses[;] however, you may not consid-
er this evidence to conclude that the accused is a bad person or has general criminal
tendencies and that he therefore committed the offenses charged.”




                                         18
                  United States v. Bavender, No. ACM 39390


overturned “unless there is a clear abuse of discretion.” United States v. Rup-
pel, 49 M.J. 247, 250 (C.A.A.F. 1998).
    “It is well settled that the function of rebuttal evidence is to explain, re-
pel, counteract or disprove the evidence introduced by the opposing party.”
United States v. Banks, 36 M.J. 150, 166 (C.A.A.F. 1992) (citations omitted).
“The scope of rebuttal is defined by evidence introduced by the other party.”
Id. (citations omitted).
   3. Analysis
    During cross-examination, the Defense elicited testimony that minimized
the number of images Appellant received and viewed and suggested that out
of over 12,000 images of adult pornography found on Appellant’s media, only
62 images, which included the charged images, could meet what the Govern-
ment considered to be the legal standard for child pornography.
    The implication that the six charged images may have been downloaded
by accident or unbeknownst to Appellant was fertile grounds for rebuttal by
the trial counsel. The logical inference conveyed by the questioning, as the
Defense later argued to the members, was that the charged images were
“such a small fraction” of what was found on Appellant’s media that there
was reasonable doubt about whether Appellant knew he had downloaded
child pornography. For the inference to work, the Defense necessarily had to
brush aside or play down the content of the rebuttal images even though the
Defense’s questioning put the contents in issue. However, the content of the
rebuttal images was relevant to determining whether Appellant was likely to
have overlooked downloaded child pornography among the 12,000 images of
mostly adult pornography. As such, we find the 55 images were properly ad-
mitted to explain and counteract the testimony introduced by the Defense on
cross-examination that minimized the relative number of images that the
Government identified as child pornography. Banks, 36 M.J. at 166. Accord-
ingly, the admission of this evidence after the military judge articulated his
Mil. R. Evid. 403 balancing test, accompanied by a limiting instruction, was
not an abuse of discretion, and we find no error.
D. Legal and Factual Sufficiency of Specifications 1 and 2 of Charge I
    Appellant was convicted on the basis of his admissions to receiving and
viewing child pornography, as well as forensic evidence obtained from his dig-
ital media, which included six images that the Government maintained were




                                       19
                   United States v. Bavender, No. ACM 39390


child pornography. 12 Appellant’s fourth, fifth, and sixth assignments of error
collectively challenge the legal and factual sufficiency of the evidence sup-
porting his convictions of Specifications 1 and 2 of Charge I.
    We address Appellant’s claim that the military judge erred when he found
the six images introduced in Prosecution Exhibit 4 depicted “lascivious exhi-
bition of the genitals” and admitted the exhibit into evidence. We then ad-
dress Appellant’s claim that his convictions are factually and legally insuffi-
cient because the Government failed to prove that Appellant received and
viewed child pornography within the charged timeframe, and because the
Government’s theory of criminal liability was that Appellant’s conduct was
per se service discrediting. We conclude Appellant’s convictions are legally
and factually sufficient even with our finding that four of the six images in
Prosecution Exhibit 4 are insufficient to support the convictions because the
Government failed to present evidence that Appellant received or viewed the
images during the charged timeframe.
     1. Additional Background
    The Government charged Appellant with receiving and viewing child por-
nography on divers occasions between on or about 1 January 2016 and on or
about 16 August 2016. In advance of trial the Government noticed Appellant
that it would offer six images of child pornography that investigators found in
his media, which it asserted would be offered to prove that Appellant engaged
in the proscribed conduct during the charged timeframe.
    In response to a defense motion in limine, which the Government did not
oppose, the military judge conducted a preliminary review of the six images
offered as Prosecution Exhibit 4 to determine if they were “visual depictions
of minors engaging in sexually explicit conduct” as a matter of law. As part
of his review, military judge applied the definition of “sexually explicit con-
duct” from the MCM, pt. IV, ¶ 68b.c.(7)(e), including the so-called “Dost fac-
tors” 13 for determining what constitutes a “lascivious exhibition of the geni-
tals or pubic area.” 14 In a session held without members under Article 39(a),


12 As noted previously, the Government also relied on evidence admitted under Mil.
R. Evid. 404(b) to show the absence of mistake on the part of Appellant and to show
that he had a sexual attraction for younger females, and therefore, motive or intent
to commit the child pornography offenses.
13See United States v. Roderick, 62 M.J. 425, 429 (C.A.A.F. 2006) (citing United
States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986)).
14In United States v. Rayl, 270 F.3d 709 (8th Cir. 2001), the Eighth Circuit observed
that “the meaning of ‘lascivious exhibition of the genitals’ is an issue of law” and rec-
(Footnote continues on next page)


                                           20
                      United States v. Bavender, No. ACM 39390


UCMJ, 10 U.S.C. § 839, the military judge announced his ruling that a rea-
sonable factfinder could conclude that each image met the legal definition of
child pornography and admitted Prosecution Exhibit 4.
    After the close of evidence on findings, the military judge instructed the
members that in order to convict they needed to find that Appellant knowing-
ly received or viewed visual depictions of minors “engaging in sexually explic-
it conduct.” He explained that sexually explicit conduct means, inter alia, ac-
tual or simulated sexual intercourse, sodomy, masturbation, or “lascivious
exhibition of the genitals or pubic area of any person.”
    The military judge explained in his instructions that “lascivious” means
“exciting sexual desires or marked by lust,” “not every exposure of the geni-
tals or pubic area constitutes a lascivious exhibition,” and “consideration of
the overall content of the visual depiction should be made to determine if it
constitutes a lascivious exhibition.” The military judge further instructed the
members to consider the same Dost factors, which he had applied previously
in the session held without members, to determine whether an exhibition is
lascivious:
          In making this determination, you should consider such factors
          as whether the focal point of the depiction is on the genitals or
          pubic area, whether the setting is sexually suggestive, whether
          the child was depicted in an unnatural pose or in inappropriate
          attire considering the child’s age, [whether] the child was par-
          tially clothed or nude, whether the depiction suggests sexual
          coyness or willingness to engage in sexual activity, and wheth-
          er the depiction is intended or designed to elicit a sexual re-
          sponse from the viewer 15 as well as any other factors [that]
          may be equally, if not more important, in determining whether
          a visual depiction contained a lascivious exhibition. 16 A visual

ommended that trial judges “conduct a preliminary review of whether materials of-
fered by the government for this purpose depict sexually explicit conduct as a matter
of law.” Id. at 714 (internal citation omitted); see United States v. Puckett, 60 M.J.
960, 963 (A.F. Ct. Crim. App. 2005) (citing, with approval, this and other Rayl analy-
sis as it “rests on a solid foundation of compelling logic”).
15   See Roderick, 62 M.J. at 429 (C.A.A.F. 2006) (citing Dost, 636 F. Supp. at 832).
16 See Roderick, 62 M.J. at 429–30 (“In addition to these six factors, several of the
federal circuit courts have recognized that ‘although Dost provides some specific,
workable criteria, there may be other factors that are equally if not more important
in determining whether a photograph contains a lascivious exhibition.’”) (citations
omitted).




                                             21
                  United States v. Bavender, No. ACM 39390


       depiction however, need not involve all these factors to be a
       lascivious exhibition.
(Footnotes added).
    The military judge concluded his instruction by charging the members
that it was their role to find whether the images in question met the defini-
tion of visual depictions of minors engaged in sexually explicit conduct. He
explained that although “the government has introduced images contained in
Prosecution Exhibit 4 in direct support of the charges meaning the govern-
ment contends that these images constitute child pornography,” nonetheless,
“[t]he determination whether these images constitute child pornography is
solely within your discretion using the instructions that I have provided.”
   After arguments by counsel and procedural instructions on deliberations,
the members evaluated the six images in Prosecution Exhibit 4 as well as
other evidence in the case and returned a general verdict of guilty to both
specifications.
   2. Law
    In order for the members to find Appellant guilty, the Government was
required to prove beyond a reasonable doubt: (1) that Appellant knowingly
and wrongfully received and viewed child pornography, to wit: visual depic-
tions of minors engaging in sexually explicit conduct; (2) that Appellant did
so on divers occasions between on or about 1 January 2016 and on or about
16 August 2016; and (3) that under the circumstances, the conduct of Appel-
lant was of a nature to bring discredit upon the armed forces. See MCM, pt.
IV, ¶ 68b.b.(1). “[C]hild pornography” is defined as “material that contains a
visual depiction of an actual minor engaging in sexually explicit conduct.” Id.
at ¶ 68b.c.(1). “Sexually explicit conduct” includes “lascivious exhibition of the
genitals or pubic area of any person.” Id. at ¶ 68b.c.(7)(e).
    We review issues of legal and factual sufficiency de novo. Article 66(c),
UCMJ; United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002) (cita-
tion omitted). Our assessment of legal and factual sufficiency is limited to the
evidence produced at trial. United States v. Dykes, 38 M.J. 270, 272 (C.M.A.
1993) (citations omitted).
    “The test for legal sufficiency is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United
States v. Robinson, 77 M.J. 294, 297–98 (C.A.A.F. 2018) (quoting United
States v. Rosario, 76 M.J. 114, 117 (C.A.A.F. 2017)). “The term reasonable
doubt, however, does not mean that the evidence must be free from conflict.”
United States v. Wheeler, 76 M.J. 564, 568 (A.F. Ct. Crim. App. 2017) (citing
United States v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986), aff’d, 77 M.J. 289

                                       22
                      United States v. Bavender, No. ACM 39390


(C.A.A.F. 2018)). “[I]n resolving questions of legal sufficiency, we are bound to
draw every reasonable inference from the evidence of record in favor of the
prosecution.” United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001) (cita-
tions omitted).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are ourselves] convinced of the [Appellant]’s guilt beyond a
reasonable doubt.” United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987).
In conducting this unique appellate role, we take “a fresh, impartial look at
the evidence,” applying “neither a presumption of innocence nor a presump-
tion of guilt” to “make [our] own independent determination as to whether
the evidence constitutes proof of each required element beyond a reasonable
doubt.” Washington, 57 M.J. at 399.
      3. Analysis
          a. Sufficiency of Six Images Admitted as Prosecution Exhibit 4
     In his fourth assignment of error, Appellant renews the contention he
made at trial that none of the six images admitted as Prosecution Exhibit 4
portrayed a visual depiction of a minor engaged in sexually explicit conduct,
i.e., child pornography. Appellant likewise claims that the military judge
erred in his preliminary review when he ruled that a reasonable factfinder
could conclude that each of the six images met the legal definition of child
pornography.
   Although we ordinarily review a military judge’s ruling admitting evi-
dence for an abuse of discretion, see e.g. Pagel, 40 M.J. at 781 (A.F. Ct. Crim.
App. 1994), legal sufficiency is a question of law we review de novo. See Ro-
derick, 62 M.J. at 429. Accordingly, we find it suitable to evaluate the images
under the less deferential, i.e. de novo, standard of review. At the same time,
we make our own independent determination of factual sufficiency of the evi-
dence.
    We evaluated the content of two of the six images, 43381 and 43871, and
conclude the images are sufficient to support Appellant’s convictions. In the
medical opinion of an expert in the field of forensic pediatrics, 17 the female
children depicted in both images were less than 18 years of age with a high
degree of medical certainty. Image 43381 depicts a child lying on her back
with her legs spread and her genitals exposed. Image 43871 is a close-up pic-
ture of the pubic area of a young female. Her body appears small and she has

17   The parties stipulated to the expert’s expected testimony.




                                            23
                  United States v. Bavender, No. ACM 39390


no evidence of pubic hair or shaving stubble. In both images the focal point of
the depiction is on the child’s genitals or pubic area and the child is nude. We
find that a reasonable factfinder could have found beyond a reasonable doubt
that each image depicted lascivious exhibition of the genitals or pubic area of
a child, and thus constituted sexually explicit conduct. Thus, we are con-
vinced that the Government met its burden of proof that Images 43381 and
43871 were each a visual depiction of a minor engaging in sexually explicit
conduct.
    Accordingly, we find Appellant’s fourth assignment of error alleging none
of the six images admitted as Prosecution Exhibit 4 portrayed a visual depic-
tion of a minor engaged in sexually explicit conduct to be without merit as to
Images 43381 and 43871. We do not resolve whether any of the remaining
images admitted in Prosecution Exhibit 4, specifically Images 43417, 50120,
88680 and 37428, contain a similar such visual depiction because of our reso-
lution of Appellant’s fifth assignment of error, which we analyze next.
       b. Appellant Received and Viewed Child Pornography on Divers
       Occasions during the Charged Timeframe
    The Government separately charged Appellant with receiving and view-
ing child pornography during an approximate seven-and-a-half-month charg-
ing window, that is, “on divers occasions between on or about 1 January 2016
and on or about 16 August 2016.” Appellant asserts in a fifth assignment of
error that the Government failed to prove that the proscribed conduct oc-
curred during the charged timeframe. We agree, in part, with Appellant, but
nonetheless find his convictions legally and factually sufficient.
    Appellant asserts that his admission to viewing about 100–150 images of
child pornography and downloading 30–40 like images “throughout [his]
whole life,” among other similar admissions, failed to place his conduct dur-
ing the charged timeframe, much less that the images he described sufficient-
ly depicted minors engaged in sexually explicit conduct. It follows, Appellant
claims, that his convictions are legally and factually insufficient. The focus of
Appellant’s argument is his lack of specificity in some, but certainly not all, of
the admissions he made to the AFOSI agents, even though the argument lets
pass forensic evidence obtained from his media, which is where we begin our
analysis.
           i) Images 43381 and 43871 and Other Evidence Appellant
           Received and Viewed Child Pornography during the
           Charged Timeframe
   The Government’s computer forensic examiner testified that two of the
images he examined from Appellant’s media that were admitted into evi-
dence as part of Prosecution Exhibit 4—Images 43381 and 43871—were ob-


                                       24
                   United States v. Bavender, No. ACM 39390


tained from visits to Internet websites in 2016. 18 As previously discussed, we
find the content of the images depicted lascivious exhibition of the genitals or
pubic area of a child, and, therefore, are sufficient to support Appellant’s con-
victions.
    At trial, the Government did not limit its proof to the six images admitted
in Prosecution Exhibit 4, but relied on Appellant’s admissions that he viewed
and received other images that depicted a lascivious exhibition of a child’s
genitals or pubic area during the charged timeframe. See Roderick, 62 M.J. at
429–30 (combining a review of the Dost factors with an overall consideration
of the totality of the circumstances). Appellant admitted to three different
people that he had viewed child pornography in 2016. Appellant’s supervisor
testified that Appellant called him on the phone on 7 August 2016, and ad-
mitted he had “watched child porn” after Appellant experienced “a relapse 14
days ago.” Appellant’s first sergeant testified that Appellant told him he had
viewed child pornography “about two weeks” prior to 7 August 2016. SA VL
testified that Appellant admitted to going “on a six-day binge when he was
looking at pornography, to include illegal forms,” at the end of July 2016. Ap-
pellant also admitted to AFOSI agents that he viewed child pornography five
times throughout 2016.
    Nonetheless, Appellant renews the claim he made at trial that the “child
pornography” label he attached to the images in his admissions does not cat-
egorically (or legally) establish that the visual depictions he received and
viewed during the charged timeframe were of minors engaged in sexually ex-
plicit conduct. Even so, we find that a rational factfinder could conclude that
it did. The Government introduced forensic evidence that reinforced Appel-
lant’s admissions to downloading sexualized images of nude children and re-
futes his claims. The forensic examiner explained that a user of Appellant’s
password-protected profile, “JABAV,” 19 made searches in 2016 that included
the terms, “young naked girl” and “cute toddler vagina.” The examiner de-
termined that the JABAV profile was again used in 2016 to visit websites
with title pages that read “underage nudist vids,” and “underage pu**ies gal-
lery.” (Asterisks added). SA VL testified she visited a website that Appellant
had viewed two days prior to Appellant’s AFOSI interview on 5 August 2016,

18Appellant made admissions to his supervisory chain and was interviewed by the
Air Force Office of Special Investigations on 7 August 2016. A forensic examination of
his media ensued. Accordingly, evidence that Appellant engaged in an act in 2016
would establish that it took place during the charged timeframe.
19SA VL testified that Appellant explained to the AFOSI agents that his nickname,
JABAV, was a combination of the letters in Appellant’s first and last name.




                                         25
                  United States v. Bavender, No. ACM 39390


and discovered an image of a female infant’s bare bottom and exposed genita-
lia.
    We find a rational factfinder could have applied the Dost factors along
with the totality of the circumstances, Roderick, 62 M.J. at 429–30, as proper-
ly instructed by the military judge, and conclude that, on multiple occasions,
Appellant received and viewed visual depictions of minors lasciviously exhib-
iting their genitals or pubic area during the charged timeframe. And, we are
convinced that the Government met its burden of proof on these elements.
           ii) Images 88680, 37428, 43417, and 50120 Insufficient as Not
           Received or Viewed during the Charged Timeframe
    Unlike the two images we find sufficient to support the convictions, the
Government’s forensic examiner provided no testimony that the remaining
four images—Images 88680, 37428, 43417 and 50120—admitted in Prosecu-
tion Exhibit 4 were received or viewed by Appellant during the charged
timeframe. 20 Specifically, we find that the Government did not prove that
Images 88680 and 37428, which were found in unallocated space on Appel-
lant’s Western Digital hard drive, and Images 43417 and 50120, which were
apparently found on a device referred to at trial as Appellant’s “MSI Gaming
Laptop,” were received or viewed by Appellant “between on or about 1 Janu-
ary 2016 and on or about 16 August 2016.”
    Early in the Government’s case the members heard Appellant’s admission
to viewing child pornography since 2011 when he was 31 years old, which left
a period of five years prior to the charged timeframe when Appellant might
have received and viewed the charged images that were found on his devices.
During the senior trial counsel’s direct examination of the forensic examiner,
she elicited testimony about dates when Appellant visited a webpage, opened
a database of thumbnail images, or when specific images were found to have
arrived in a particular folder. His testimony established that in 2016 Appel-
lant received or viewed 20 images that were admitted in Prosecution Exhibit
8 for the limited purpose of rebuttal, and 8 images admitted in Prosecution




20 The Government’s answer to the assignment of error explains how the “forensic
examiner testified that he was able to determine that two of the images [Images
43381 and 43871] contained in Prosecution Exhibit 4 were obtained from visiting a
website in 2016.” (Emphasis added). The Government’s apparent conclusion that the
forensic examiner did not testify that he reached the same conclusion about all six
images is consistent with our findings.




                                        26
                   United States v. Bavender, No. ACM 39390


Exhibit 3 for the limited purpose of Mil. R. Evid. 404(b). 21 However, as dis-
cussed above, the images admitted in these exhibits were not the six charged
images that the Government sought to prove were the images of child por-
nography Appellant received and viewed during the charged timeframe.
   Near the end of the direct examination, the senior trial counsel directed
the examiner’s attention to the charged images admitted in Prosecution Ex-
hibit 4. She first asked him about Images 88680 and 37428, which were found
on Appellant’s Western Digital hard drive, but no testimony was given that
Appellant received or viewed these images in 2016, much less any timeframe
when his analysis determined Appellant might have received or viewed the
images.
   Next, the senior trial counsel, directed the examiner to view Images
43417 and 50120, which were apparently found on Appellant’s MSI Gaming
Laptop:
       Q [Senior Trial Counsel]. Now, I’d like to speak with you about
       the images contained within the MSI gaming laptop. Specifical-
       ly, 50120 and 43417. Now, I noticed . . . that the images we just
       viewed, 43417 and 50120 appeared to be the same image but
       with different resolution. . . . Could you explain why that might
       be? How that would come to be?
       A [Forensic Examiner]. It’s possible that one is a thumbnail
       and the other is a full-size image.
   Without eliciting testimony about where Images 43417 and 50120 were
found within the laptop 22 or when Appellant may have received or viewed the
two images, the senior trial counsel’s very next statement directed the exam-
iner to a different set of images found on Appellant’s MSI Gaming Laptop—
the images we do find sufficient to support Appellant’s convictions:
       Q. 43871 and 43381.




21The forensic examiner explained the images were found on Appellant’s MSI Gam-
ing Laptop, and with particularity as to each group of images, either “within the fold-
er thumb cache,” or “within the Mozilla Firefox cache.” All the images were located
under Appellant’s password-protected profile, “JABAV.”
22The examiner’s testimony at this juncture is not even clear that Images 50120 and
43417 were found on Appellant’s MSI gaming laptop. The senior trial counsel’s com-
pound leading question assumed that they were, but the answer given was nonre-
sponsive on this point.




                                          27
                   United States v. Bavender, No. ACM 39390


       Q. Could you explain to us where these files were found in the
       MSI gaming laptop?
       A. These were found within the Mozilla Firefox cache folder in
       the password-protected user profile J-A-B-A-V.
       Q. And in your expert opinion . . . , is the fact that these images
       were found within the Mozilla Firefox cache folder, does that
       mean that JABAV would have visited the website containing
       this image?
        A. Yes, ma’am.
        Q. Specifically, the webpage containing this image?
        A. Yes, ma’am.
        Q. And when, based on your analysis, would he have visited the
        webpage containing these images?
        A. Sometime in 2016.
        Q. I have no further questions for this witness.
(Emphasis added.). The examiner’s testimony associating Appellant with
“this” and “these” image(s) sometime in 2016 was in reference to Images
43871 and 43381 only. We find no rational trier of fact could have found oth-
erwise, and we ourselves are not convinced beyond a reasonable doubt that
“this” and “these” referenced images other than Images 43871 and 43381. 23
   We further find no other evidence in the record, either direct or circum-
stantial, from another witness or exhibit that convincingly establishes Appel-
lant received or viewed Images 88680, 37428, 43417, and 50120 during the
charged timeframe. 24 Accordingly, we conclude no rational trier of fact could

23 We considered whether a factfinder could infer that all the images found on the
MSI Gaming Laptop were, like Images 43871 and 43381, received or viewed during
the charged timeframe; however, it is one thing to draw an inference from the evi-
dence, and quite another to infer that all the images selected by the Government bore
a legally significant similarity by reason only that the Government selected the im-
ages. Accordingly, we conclude that such an inference would not be a reasonable one.
24Although there is circumstantial evidence in the record that Appellant possessed
the images in 2016 when investigators discovered them on his media, Appellant was
not charged with possession of child pornography. Even if we assume for purposes of
this case that possession is a lesser included offense of either receipt or viewing of
child pornography, nonetheless, we “may not affirm an included offense on ‘a theory
not presented to the’ trier of fact.” United States v. Riley, 50 M.J. 410, 415 (C.A.A.F.
1999) (citation omitted) (quoting Chiarella v. United States, 445 U.S. 222, 236
(Footnote continues on next page)


                                          28
                   United States v. Bavender, No. ACM 39390


have found the essential element in both specifications that Appellant re-
ceived and viewed the four images during the charged timeframe beyond a
reasonable doubt, and we are similarly not convinced. 25 We consider whether
our finding prejudiced Appellant in our conclusion below.
       c. Appellant’s Conduct was Service Discrediting
    The Government charged Appellant’s conduct as “of a nature to bring dis-
credit upon the armed forces,” or as understood colloquially, “service discred-
iting.” Appellant claims in a sixth assignment of error that the Government
introduced no evidence that his conduct was service discrediting beyond the
conduct itself. We disagree.
    Appellant draws our attention to the senior trial counsel’s abrupt findings
argument that “[a] service member that is receiving and downloading child
pornography, that’s service discrediting,” and that Appellant “knowingly and
wrongfully viewed child pornography and that is service discrediting.” Based
on the argument, the only theory the Government presented to the members,
Appellant argues, is that Appellant’s conduct was per se discrediting. Citing
United States v. Phillips, 70 M.J. 161, 164 (C.A.A.F. 2011), Appellant invites
us to conclude that the members impermissibly convicted him on a conclusive
presumption of guilt. Id. (citing United States v. Medina, 66 M.J. 21 (C.A.A.F.
2008)). Appellant also claims we cannot find his convictions legally sufficient
because “an appellate court may not affirm on a theory not presented to the
trier of fact and adjudicated beyond a reasonable doubt.” Id. at 27.
   Appellant’s analogy of the imprecision by which the senior trial counsel
made a case for guilt in her findings argument to Medina is inapt. Even if we
agree that the senior trial counsel’s argument drew upon no evidence to ade-
quately persuade a factfinder, or us, of Appellant’s guilt, it is not cause to
base a finding of legal insufficiency. It is one thing to consider whether an
appellant was prejudiced by the Government’s failure to provide notice of of-
fenses not charged or otherwise included in the specification as was the case
in Medina. It is quite another to conclude that a finding must be dismissed


(1980)). “To do so ‘offends the most basic notions of due process,’ because it violates
an [appellant’s] ‘right to be heard on the specific charges of which he [or she] is ac-
cused.’” Id. (second alteration in original) (quoting Dunn v. United States, 442 U.S.
100, 106 (1979)).
25Because of our conclusion, Appellant’s fourth AOE alleging that none of the six im-
ages admitted as Prosecution Exhibit 4 portrayed a visual depiction of a minor en-
gaged in sexually explicit conduct is resolved as moot with respect to Images 88680,
37428, 43417, and 50120.




                                          29
                  United States v. Bavender, No. ACM 39390


because the Government did not well-articulate in argument how the evi-
dence proved Appellant’s guilt notwithstanding evidence that a reasonable
factfinder could reach the conclusion that it did.
    More to the point, we disagree with Appellant’s assessment that the Gov-
ernment presented no evidence to prove that his conduct was service discred-
iting. During his interview with the AFOSI agents, Appellant swore to the
following statement, which the Government presented as evidence:
       I want to start by saying that I have dishonored the United
       States military uniform. I have dishonored my Air Force fami-
       ly. I have dishonored myself and everyone who is and has been
       a part of my life. In the 10 plus years that I have been in the
       Air Force I have not once lived the core values until now. . . .
       Please forgive me for dishonoring you and our Air Force family.
    As properly instructed by the military judge, service discrediting conduct
is misconduct which tends to harm the reputation of the service or lower it in
public esteem. See MCM, pt. IV, ¶ 60.c.(3). Appellant’s unequivocal admis-
sions to dishonoring the service refute his claim that the members found Ap-
pellant’s conduct per se discrediting and that they convicted on the basis of a
conclusive presumption of guilt.
    In spite of the senior trial counsel’s decision to not argue the significance
of Appellant’s admissions to prove that his conduct was service discrediting,
we find a rational factfinder could readily conclude from the evidence that it
was. See Phillips, 70 M.J. at 166 (evidence of service discrediting conduct is
legally sufficient if “a rational trier of fact” could “find beyond a reasonable
doubt that Appellant’s activity would have tended to bring discredit upon the
service had the public known of it.”). We are convinced that the Government
met its burden of proof on the terminal element for both Specifications 1 and
2 of Charge I.
       d. Conclusion – Legal and Factual Sufficiency of Specifications
       1 and 2 of Charge I
    To summarize, of the six images that the Government introduced in Pros-
ecution Exhibit 4, upon which it based, in part, its case that Appellant re-
ceived and viewed child pornography during the charged timeframe, we find
Appellant’s convictions legally and factually sufficient as to two, Images
43381 and 43871. We find the remaining images, 43417, 50120, 88680 and
37428, admitted in Prosecution Exhibit 4 are insufficient to support Appel-
lant’s convictions because the Government failed to prove Appellant received
and viewed the images during the timeframe charged by the Government.
   Our assessment of the legal and factual sufficiency of Specifications 1 and
2 of Charge I relies on Images 43381 and 43871 together with evidence of

                                       30
                 United States v. Bavender, No. ACM 39390


Appellant’s admissions, the search terms he used, the titles of websites he
visited, and evidence admitted under Mil. R. Evid. 404(b) to show the absence
of mistake on the part of Appellant and his motive or intent to commit the
child pornography offenses. We also rely on SA VL’s testimony that she dis-
covered an image of a female infant’s bare bottom and exposed genitalia
when she visited a website, which forensic evidence established that Appel-
lant had viewed just two days prior to Appellant’s AFOSI interview.
    In light of our finding four images insufficient to support the convictions,
we nonetheless find no prejudice to Appellant. The record shows that the
members were properly instructed to determine whether Appellant received
and viewed child pornography during the charged timeframe. The military
judge explained that the determination whether the six images described in
Prosecution Exhibit 4 constituted child pornography was solely within their
discretion using the instructions he provided, which included that Appellant’s
conduct had to have occurred during the timeframe charged by the Govern-
ment. The members returned a general verdict convicting Appellant of receiv-
ing and viewing child pornography, on divers occasions, during the charged
timeframe.
    A general verdict is allowed “even when the charge could have been com-
mitted by two or more means, as long as the evidence supports at least one of
the means beyond a reasonable doubt.” United States v. Brown, 65 M.J. 356,
359 (C.A.A.F. 2007) (citations omitted); see also Schad v. Arizona, 501 U.S.
624, 631 (1991) (“We have never suggested that in returning general verdicts
in such cases the jurors should be required to agree upon a single means of
commission, any more than the indictments were required to specify one
alone.”).
    Considering the two images we find sufficient to support the convictions
along with the weight the members may have given to Appellant’s admissions
and other evidence, the factfinder had more than one means by which a ver-
dict may have been reached. Even if the members may not have been con-
vinced, as we are not convinced, that each of the six images admitted as
Prosecution Exhibit 4, were sufficient to satisfy the elements of the charged
offenses, we find “no reason to question that the panel” could not follow the
military judge’s instructions. United States v. Custis, 65 M.J. 366, 372
(C.A.A.F. 2007); see also United States v. Piolunek, 74 M.J. 107, 111–12
(C.A.A.F. 2015) (“convictions by general verdict for possession and receipt of
visual depictions of a minor engaging in sexually explicit conduct on divers
occasions by a properly instructed panel need not be set aside after the [Court
of Criminal Appeals] decides several images considered by the members do
not depict the genitals or pubic region.”).



                                      31
                  United States v. Bavender, No. ACM 39390


    Accordingly, viewing all the evidence in the record in the light most fa-
vorable to the Prosecution, we conclude that a rational factfinder could have
found Appellant guilty beyond a reasonable doubt of all the elements of re-
ceiving and viewing child pornography on divers occasions, as charged in
Specifications 1 and 2 of Charge I, and that the evidence is legally sufficient
to support Appellant’s conviction of both offenses. Having weighed the evi-
dence in the record and made allowances for not having personally observed
the witnesses, we also conclude the evidence is factually sufficient and are
convinced of Appellant’s guilt beyond a reasonable doubt. Therefore, we find
Appellant’s convictions both legally and factually sufficient.
E. Omissions and Errors in the Trial Transcript
   Appellant requests we set aside his confinement and dishonorable dis-
charge because omissions and errors in the trial transcript render it non-
verbatim and the record of trial incomplete. We find the omissions and errors
are insubstantial and decline to grant the requested relief.
   1. Additional Background
    During findings the Government admitted segments from a video record-
ing of Appellant’s interview with two AFOSI agents. Trial counsel played all
or a portion of these segments in opening statement and published them
throughout the trial, including during SA VL’s testimony; however the tran-
script does not reliably reflect the order or length of the segments played by
the Government. For example, if the transcript were correct, the trial counsel
played the same recording twice and consecutively to the members. The reli-
ability of the starting and ending timestamps in the record, considered along
with discrepancies between the content of an identified segment and the sub-
stance of SA VL’s testimony, leaves doubt that a particular segment was
played as indicated in the transcript.
    In addition, the transcript reflects 158 uses of “inaudible” or “unintelligi-
ble” in place of the words actually spoken on the record throughout the 623-
page transcript. The majority of the annotations, 71, are ascribed to the mili-
tary judge and appear throughout the transcript. Seventeen annotations ap-
pear in the questions (9) and answers (8) of four witnesses during pretrial
motions and trial on the merits that comprise 127 pages of the transcript. Fif-
ty-nine annotations appear disproportionately in the combined 66 pages of
argument and rebuttal that comprise the findings and sentencing portions of
trial: 57 appear in the 49 pages of transcribed findings argument, and 2 in 17
pages of sentencing argument. Most of the 57 annotations in findings argu-
ment appear during the playback of video recordings of Appellant’s interview
with two AFOSI agents that were admitted into evidence. The portions of
these excerpts include 39 annotations in the transcript because the court re-


                                       32
                   United States v. Bavender, No. ACM 39390


porter apparently could not understand what the agents (21) and Appellant
(18) were saying because of the quality of the initial recording, or playback, or
both. Eighteen of the 57 annotations appear in findings arguments of counsel
themselves, nine each. Other annotations unaccounted for here appear
throughout the transcript. 26
     2. Law
    When a sentence includes a punitive discharge, Article 54, UCMJ, 10
U.S.C. § 854, requires the preparation of a complete record of the proceed-
ings. A complete record of proceedings requires, among other things, “a ver-
batim transcript of all sessions except sessions closed for deliberations and
voting.” R.C.M. 1103(b)(2)(D)(v). A record is not verbatim if “the omitted ma-
terial was substantial, either qualitatively or quantitatively.” United States v.
Davenport, 73 M.J. 373, 377 (C.A.A.F. 2014) (internal quotations and cita-
tions omitted). An omission is qualitatively substantial “if the substance of
the omitted material related directly to the sufficiency of the Government’s
evidence on the merits.” Davenport, 73 M.J. at 377 (internal quotation and
citation omitted). An omission is “quantitatively substantial unless the totali-
ty of omissions . . . becomes so unimportant and so uninfluential when viewed
in the light of the whole record, that it approaches nothingness.” Id. (internal
quotation and citation omitted) (alteration in original).
    “The question of what constitutes a substantial omission is conducted on a
case-by-case, fact based inquiry.” United States v. Abrams, 50 M.J. 361, 363
(C.A.A.F. 1999). Failure to comply with R.C.M. 1103(b)(2) “does not necessari-
ly require reversal.” Id. (citation omitted). Rather, an incomplete record
“raises a presumption of prejudice which the Government may rebut.” Id.
     3. Analysis
    The court reporter did not include a verbatim, i.e. word for word, tran-
script of Appellant’s interview with two AFOSI agents when excerpts were
played by trial counsel during opening statement and findings argument, and
published to the members during SA VL’s testimony. 27 Similarly, one cannot




26 Our intent is not to provide a complete accounting, but we note, also: Providence
inquiry during Appellant plea of guilty (3), preliminary instructions to the members
(2), review of the convening order (2), voir dire (4), ruling on challenges (3), and the
military judge’s comments about the manner and order of the proceedings (18).
27Air Force Manual 51–203, Records of Trial, ¶ 12.8 (4 Sep. 2018) (“Transcribe ver-
batim audio or video recordings introduced at trial.”).




                                          33
                 United States v. Bavender, No. ACM 39390


reliably determine which segments of Appellant’s AFOSI interview were
played to the members at various times on the record.
    Nonetheless, the segments of Appellant’s interview were admitted as a
prosecution exhibit and included in the record of trial. We find that the sub-
stance of Appellant’s AFOSI interview admitted by the Government can “be
recalled with fidelity” because it is located elsewhere in the transcript in its
entirety and was addressed by SA VL during her testimony. Davenport, 73
M.J. at 377. As for the “inaudible” and “unintelligible” annotations used in
place of the words actually spoken on the record, we find they do not prohibit
a reviewing authority from ascertaining the context of any material thought
or discussion. Accordingly, we do not find the errors and omissions limit our
ability to conduct a complete review of the trial proceedings in accordance
with Article 66, UCMJ, and therefore, conclude that the record of trial con-
tains a substantially verbatim transcript of the proceedings.
F. Sentence Severity
   Appellant claims that his sentence, which includes a dishonorable dis-
charge and three years confinement, is unduly severe “particularly in com-
parison to sentences received in closely related cases.” Appellant does not cite
any case, much less a closely related one, or provide a factual basis for us to
evaluate his claim.
   1. Law
    We review sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we] find correct in law
and fact and determine[ ], on the basis of the entire record, should be ap-
proved.” Article 66(c), UCMJ. “We assess sentence appropriateness by consid-
ering the particular appellant, the nature and seriousness of the offense[s],
the appellant’s record of service, and all matters contained in the record of
trial.” United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009)
(per curiam) (citations omitted). While we have great discretion in determin-
ing whether a particular sentence is appropriate, we are not authorized to
engage in exercises of clemency. United States v. Nerad, 69 M.J. 138, 142–48
(C.A.A.F. 2010).
    We “are required to engage in sentence comparison only ‘in those rare in-
stances in which sentence appropriateness can be fairly determined only by
reference to disparate sentences adjudged in closely related cases.’” United
States v. Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001) (quoting United States v.
Ballard, 20 M.J. 282, 283 (C.M.A. 1985)). When arguing sentence disparity
and asking us to compare his sentence with the sentences of others, Appel-
lant bears the burden of demonstrating those other cases are “closely related”


                                      34
                 United States v. Bavender, No. ACM 39390


to his, and if so, that the sentences are “highly disparate.” See United States
v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999). Cases are “closely related” when,
for example, they include “coactors involved in a common crime, servicemem-
bers involved in a common or parallel scheme, or some other direct nexus be-
tween the servicemembers whose sentences are sought to be compared . . . .”
Id. If an appellant carries that burden, then the Government must show a
rational basis for the sentence differences. Id
   2. Analysis
    Appellant fails to demonstrate a closely related case disparate to his own.
Appellant was not a co-actor involved in a common crime; he was not in-
volved with other Airmen in a common or parallel scheme; and there was no
“direct nexus” between Appellant and any other servicemember whose sen-
tence Appellant might invite us to compare to his own. Consequently, Appel-
lant has not met his burden to demonstrate a closely related case. See, e.g.,
Ballard, 20 M.J. at 285.
    We have given individualized consideration to Appellant, the nature and
seriousness of his offenses as shown by the facts and circumstances, his rec-
ord of service, and all other matters contained in the record of trial. During
the charged timeframe, Appellant sought child pornography using search
terms unambiguously conceived to return images of minors engaged in sex-
ually explicit conduct. Appellant made admissions that during the charged
timeframe his need to view child pornography became an “addiction” that
fueled his desire to see “younger and younger” images of minors because im-
ages of older children no longer provoked the same sexual gratification. On
duty, Appellant wrongfully searched for and viewed adult pornography on a
government computer. As an appropriate matter in aggravation directly re-
lated to the offenses, Appellant admitted that he struggled unsuccessfully to
harness his addiction to pornography, above all child pornography, which the
members may well have weighed meaningfully by adjudging three year’s con-
finement. On these facts we are assured the members gave individualized
consideration to Appellant as have we.
    Appellant faced a maximum term of confinement of 12 years after the mil-
itary judge found an unreasonable multiplication of charges and instructed
the members to consider Specifications 1 and 2 of Charge I as one offense. See
R.C.M. 307(c)(4); United States v. Campbell, 71 M.J. 19 (C.A.A.F. 2012). Trial
counsel recommended a sentence of a dishonorable discharge, confinement for
five years, and reduction to the grade of E-1. Trial defense counsel argued
that no confinement should be adjudged. Notwithstanding disparities in the
recommendations of both counsel compared to the adjudged sentence, we find
Appellant’s approved sentence of a dishonorable discharge, confinement for



                                      35
                   United States v. Bavender, No. ACM 39390


three years, reduction to the grade of E-1, and a reprimand is not inappropri-
ately severe as a matter of law.
G. Timeliness of Appellate Review
    We review de novo whether an appellant has been denied the due process
right to a speedy post-trial review and appeal. United States v. Moreno, 63
M.J. 129, 135 (C.A.A.F. 2006). A presumption of unreasonable delay arises
when appellate review is not completed and a decision is not rendered within
18 months of the case being docketed. Id. at 142. When a case is not complet-
ed within 18 months, such a delay is presumptively unreasonable and trig-
gers an analysis of the four factors laid out in Barker v. Wingo, 407 U.S. 514,
530 (1972): “(1) the length of the delay; (2) the reasons for the delay; (3) the
appellant’s assertion of the right to timely review and appeal; and (4) preju-
dice.” Moreno, 63 M.J. at 135 (citations omitted).
   Appellant’s case was originally docketed with the court on 22 January
2018. The delay in rendering this decision by 22 July 2019 is presumptively
unreasonable. However, we find no violation of Appellant’s right to due pro-
cess and a speedy post-trial review and appeal. Analyzing the Barker factors,
we find the length of the delay—one month beyond the Moreno standard—is
not excessively long. The reasons for the delay include the time required for
Appellant to file his brief on 4 February 2019 and the Government to file its
answer on 20 March 2019.
    Both filings were delayed, owing in part to a decision by the Government
to omit evidence from the record of trial docketed with the court. On 27 July
2018, this court returned the record to The Judge Advocate General for re-
turn to the convening authority for action consistent with R.C.M. 1104(d) to
produce and authenticate a certificate of correction to resolve the matter of
the sealed Prosecution Exhibits 3, 4, and 8, which the Government deliber-
ately omitted. 28 On 30 October 2018, the Government submitted a motion to


28 A placeholder in the record of trial for each exhibit informed the court that the ex-
hibit “has been retained by the Office of Special Investigations, Buckley AFB, CO.”
Contraband notwithstanding, does not excuse the Government’s duty to assemble
sealed exhibits maintained by the trial counsel in a complete record of trial and then
docket the record with the court “within thirty days of the convening authority ac-
tion.” United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). A plainly deficient
record wanting considerably important evidence upon which the Government con-
victs would seemingly raise “a presumption of unreasonable delay” when the Gov-
ernment nonetheless files with the court a plainly deficient record. Although we find
no prejudice to Appellant here, and countenance future non-compliance will be the
very rare exception, we do not foreclose finding a record that the Government knows
(Footnote continues on next page)


                                          36
                  United States v. Bavender, No. ACM 39390


attach the missing exhibits with an accompanying certificate of correction,
which the court granted on 8 November 2018.
   The court affirms the findings and sentence in this case. We recognize
that Appellant began serving his three years of confinement on 29 September
2017; however, Appellant has not asserted his right to speedy appellate re-
view or pointed to any particular prejudice resulting from the presumptively
unreasonable delay for the court to complete appellate review of his case, and
we find none.
    Finding no Barker prejudice, we also find the delay is not so egregious
that it adversely affects the public’s perception of the fairness and integrity of
the military justice system. As a result, there is no due process violation. See
United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). In addition, we de-
termine that Appellant is not due relief even in the absence of a due process
violation. See United States v. Tardif, 57 M.J. 219, 223–24 (C.A.A.F. 2002).
Applying the factors articulated in United States v. Gay, 74 M.J. 736, 744
(A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016), we find relief
for Appellant unwarranted.

                                III. CONCLUSION
     The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c) (2016). According-
ly, the findings and the sentence are AFFIRMED.


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




to be incomplete is not docketed de jure with the court until the Government dockets
a complete record of trial.




                                        37